Citation Nr: 0710502	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture, under the 
provisions of 38 U.S.C.A. § 5303(a) (now at 38 U.S.C.A. § 
6103(a)), of the appellant's right to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The appellant had recognized service in the Philippine Scouts 
from June 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his January 2005 substantive appeal (VA Form 9), the 
appellant requested a hearing before a Veterans Law Judge.  
In February 2006, however, he indicated he wanted his hearing 
cancelled and his claim forwarded to the Board.  Therefore, 
the Board finds that all due process has been met with 
respect to the appellant's hearing request.

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.099(c).


FINDINGS OF FACT

1.  In a March 1978 decision, the Board determined that the 
appellant had forfeited his right to VA benefits because he 
had, beyond a reasonable doubt, deliberately presented false 
statements and evidence in support of his claim for VA 
benefits, in violation of 38 U.S.C.A. § 3503(a) (now codified 
at 38 U.S.C.A. § 6103(a)).

2.  The evidence submitted since the March 1978 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, or raise a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

The evidence received since the March 1978 Board decision 
determining that VA benefits were subject to forfeiture under 
38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. § 6103(a)) is not new 
and material; the previous forfeiture decision remains final 
and is a legal bar to the benefits sought . 38 U.S.C.A. §§ 
5108, 6103(a) (formerly 3503(a)), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.901 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 545 (2006).  

In the present case, proper VCAA notice was provided to the 
appellant after the initial adjudication of his claim.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In an April 2005 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Moreover, 
it appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The appellant was also 
informed of what would constitute new and material evidence 
to reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the 
application to reopen the claim is being denied, any such 
issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

In a July 1976 decision, VA determined that the appellant had 
forfeited his right to VA benefits because he had, beyond 
reasonable doubt, deliberately presented false statements and 
evidence in support of his claim for VA benefits, in 
violation of 38 U.S.C.A. § 3503(a) (now codified at 38 
U.S.C.A. § 6103(a)).  He was notified of this decision by 
letter dated July 6, 1976.  He perfected an appeal of this 
claim in August 1977.  In March 1978, the Board issued a 
decision finding that the forfeiture invoked against the 
appellant was proper.  It is the last finally disallowed 
claim of record on this issue.  38 U.S.C.A. § 7105.

To reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  Effective in August 2001, and thus 
applicable to the appellant's claim to reopen received in 
November 2003, a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received after March 1978 is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for benefits under any 
of the laws administered by VA (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
(formerly 38 U.S.C.A. § 3503(a)); 38 C.F.R. § 3.901.

In November 1972, the appellant initiated a claim of 
entitlement to non-service-connected disability pension, 
based on his claimed inability to work.  He submitted VA 
records showing diagnoses of reactive depression, epilepsy, 
and schizoaffective disorder.  He also submitted a private 
record showing a diagnosis of epilepsy and psychotic 
depression.

A VA hospital summary dated from May to August 1972 shows the 
appellant was discharged with a diagnosis of reactive 
depression.  The record indicates he was admitted for 
convulsive seizure and bizarre behavior, which had begun 27 
years prior to admission.

A December 1972 private hospitalization record shows the 
appellant was diagnosed with epilepsy and psychotic 
depressive reaction.

In a February 1973 deposition, the appellant's wife indicated 
that the appellant suffered from a mental disorder that began 
in 1969.

In a February 1973 Field Examiner's Memorandum, the 
interviewee indicated that the appellant was among a list of 
eight veterans who were in the frequent company of each other 
on the post office premises.  The appellant was her distant 
relative.  She then indicated that all these men were sane 
and intelligent, but if they spoke to someone from VA, they 
acted insane.

In a February 1973 deposition, a fellow soldier of the 
appellant indicated that the appellant was mentally normal, 
and he had not observed any unusual behavior of the 
appellant.  He did not know the appellant to have ever been 
confined to a mental institution.

In a February 1973 deposition, L.M. indicated that he knew 
the appellant and had not noted anything wrong with his 
behavior.  He was normal and sane.

A February 1973 memorandum shows a field examiner interviewed 
several people with regard to fraud by a number of veterans.  
The interviewees all indicated that the appellant was normal 
and sane, and they knew of no mental disorder present.

In a February 1973 deposition, a registered nurse indicated 
that among the veterans who were coached and tutored to feign 
mental disorders in her presence was the appellant.  She 
indicated he was sane and was simply feigning mental illness.  
The information provided by the hospital was obtained from 
the appellant's wife.

The February 1973 Field Examiner's Report that summarized all 
investigations into this matter recommended that forfeiture 
action be taken against all veterans involved, including the 
appellant.

In a May 1973 Administrative Decision, the RO determined that 
medical certifications showing the appellant to be mentally 
ill should be considered material and false.

The March 1978 Board decision found that the forfeiture 
invoked against the appellant was proper.

Subsequent to the March 1978 Board decision, the appellant 
submitted documents in March 1980 showing he was a law-
abiding citizen.

In conjunction with his November 2003 request to reopen, the 
appellant submitted copies of military records and copies of 
old medical records, which were already associated with the 
claims file when the Board issued the March 1978 decision.  
The appellant submitted new evidence in the form of current 
medical records.

In additional statements from the appellant, he maintained 
that he was hospitalized in 1972 for mental illness and never 
committed fraud against VA.

The Board finds that, in large part, the appellant has 
submitted evidence that is duplicative of evidence already 
associated with the claims file.  Moreover, any new evidence 
in the form of current medical records is not material to his 
claim, because it does not relate to whether the forfeiture 
of benefits previously invoked against him was proper.  As 
indicated, copies of military records and old medical reports 
are not new because they were already associated with the 
claims file prior to the last final decision in March 1978.  
In addition, documents showing the appellant is a law-abiding 
citizen are new, but not material, because they do not tend 
to show that, in this particular instance, the permanent 
forfeiture of the appellant's right to VA benefits was 
improper.  The appellant's statements that he actually had a 
mental disorder are duplicative of statements the appellant 
submitted when he previously appealed the May 1973 RO 
decision to the Board.  Accordingly, the appellant has failed 
to submit any new and material evidence sufficient to reopen 
his claim for revocation of forfeiture of his VA benefits.

The US Court of Appeals for Veterans Claims (Court) has held 
that a declaration of forfeiture may be revoked upon the 
presentation of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Trilles v. West, 13 Vet. App. 
314, 322 (2000).  A concurring opinion in that decision 
specifically pointed out that it would be difficult to 
perceive of any evidence that would bear directly and 
substantially upon the specific matter under consideration 
"other than evidence exculpatory of the claimant's misdeeds 
or evidence showing VA fraud in the original decision."  Id. 
at 331.

VA is under no obligation to conduct another investigation 
into these matters which occurred some decades ago.  Rather, 
the burden is upon the appellant to come forward with new and 
material evidence to show that he did not in fact commit 
fraud or submit false statements in support of a claim for VA 
benefits.  The appellant's mere denial of having committed 
fraud is neither new nor material evidence sufficient to 
reopen the claim.  The previous, final decision of forfeiture 
was based upon multiple pieces of evidence, including field 
investigations and interviews with multiple people in the 
hospital system and in the appellant's town.

Evidence submitted since the March 1978 Board decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has not been received since the March 1978 
decision; and the forfeiture matter is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
March 1978 Board decision against the appellant under 38 
U.S.C.A. § 3503(a) (now codified at 38 U.S.C.A. § 6103(a)) 
may not be reopened, and the appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


